EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 2, 4-11, 13-18, and 21-24 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, 4-10, 21, and 22, Applicant’s arguments, see pages 7 and 8, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a torque limiting connector comprising all the limitations of independent claim 1.
Regarding claims 11 and 13-18, Applicant’s arguments, see page 9, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a torque limiting connector comprising all the limitations of independent claim 11.
Regarding claims 23 and 24, the claims are allowed for similar reasons to claim 1, where independent claim 23 includes similar limitations to claim 1, but in method form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        May 4, 2022